Citation Nr: 0933659	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  04-26 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a head 
and neck injury.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right 
shoulder/arm disability.

4.  Entitlement to service connection for residuals of a 
circumcision.

5.  Entitlement to a compensable disability rating for 
service-connected perianal warts.

6.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected major depressive disorder.  




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1971.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied entitlement to service connection 
for arthritis.  This matter also arises from a February 2006 
rating decision of the RO in North Little Rock, Arkansas, 
that granted entitlement to service connection for major 
depressive disorder rated as 30 percent disabling effective 
in February 2004.  The Veteran disagreed with the evaluation 
assigned.  In February 2005, the Veteran moved to Arkansas, 
and his claims file was subsequently transferred to the North 
Little Rock, Arkansas RO.  

The case was remanded in February 2007 for additional 
development and has been returned to the Board for appellate 
review.  

In correspondence received in May 2007 and thereafter the 
Veteran raised an informal claim for an earlier effective 
date for the grant of service connection and assignment of a 
30 percent rating for major depressive disorder secondary to 
perianal warts.  That claim is referred to the agency of 
original jurisdiction for appropriate development.  

The issue of entitlement to service connection for a right 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 17, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he was only appealing the issues of 
entitlement to an increased rating for major depressive 
disorder secondary to perianal warts and for entitlement to 
service connection for arthritis of the right shoulder, thus, 
in essence, requesting a withdrawal of his appeal on the 
issues of whether new and material evidence has been received 
to reopen a claim for service connection for residuals of a 
head and neck injury, entitlement to service connection for a 
low back disability and residuals of a circumcision, and for 
entitlement to a compensable rating for perianal warts.

2.  The competent and probative evidence preponderates 
against a finding that the Veteran's symptoms and 
manifestations of his service-connected psychiatric disorder 
result in occupational and social impairment with reduced 
reliability and productivity, with deficiencies in most 
areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
on the issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
residuals of a head and neck injury, entitlement to service 
connection for a low back disability and residuals of a 
circumcision, and for entitlement to a compensable rating for 
perianal warts have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).

2.  The criteria for an initial disability rating in excess 
of 30 percent for major depressive disorder have not been 
met.  38 U.S.C.A. 1155, 5107(a) (West 2002); 38 C.F.R. 4.1, 
4.2, 4.10, 4.130, Diagnostic Code 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of appeal on stated issues

The Board finds that the criteria for withdrawal of a 
substantive appeal by the Veteran on the issues of whether 
new and material evidence has been received to reopen a claim 
for service connection for residuals of a head and neck 
injury, entitlement to service connection for a low back 
disability and residuals of a circumcision, and for 
entitlement to a compensable rating for perianal warts have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 
(2008).  Appeal withdrawals must be in writing, except for 
appeals withdrawn on the record at a hearing, at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2008).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204 (2008).

In a statement received at the Board in August 2009, the 
Veteran wrote that he was only appealing the issues of 
entitlement to an increased rating for major depressive 
disorder secondary to perianal warts and for entitlement to 
service connection for arthritis of the right shoulder.  The 
Veteran further wrote that he would only appeal for the two 
issues stated above and no others.  He requested careful 
consideration of those two issues he was appealing.  As the 
Veteran has clearly stated his intent to appeal only the 
issues of entitlement to an increased rating for major 
depressive disorder secondary to perianal warts and for 
entitlement to service connection for arthritis of the right 
shoulder, he has effectively withdrawn his appeal on the 
remaining issues.  On those issues, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issues of whether 
new and material evidence has been received for entitlement 
to service connection for residuals of a head and neck 
injury, entitlement to service connection for a low back 
disability and residuals of a circumcision, and for 
entitlement to a compensable rating for perianal warts and 
they are hereby dismissed.

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For the issue of an increased rating for major depressive 
disorder, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  The Board finds that an additional 
VA examination is not required in this case as recent VA 
outpatient treatment records were obtained and include a 
mental health note in June 2009 with clinical findings at 
which the Veteran stated he was doing better.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Major depressive disorder secondary to perianal warts

This appeal arises from the Veteran's dissatisfaction with an 
initial 30 percent disability rating for major depressive 
disorder.  He claims that the current rating does not 
adequately reflect the severity of his condition.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2008).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran's service-connected major depressive disorder is 
rated using the General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130 (2008).  A 30 percent disability rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores in the range of 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Diagnostic 
and Statistical Manual of Mental Disorders, American 
Psychiatric Association (4th ed. 1994) (DSM-IV); 38 C.F.R. §§ 
4.125(a), 4.130 (2008); Carpenter v. Brown, 8 Vet. App. 240 
(1995).

A June 1971 rating decision granted service connection for 
perianal warts evaluated as zero percent disabling effective 
in June 1971.  The Veteran sought entitlement to service 
connection for depression and asserted that the warts were a 
recurring illness which impacted on his self-image and sexual 
functioning when there was an eruption of warts.  This 
longstanding condition caused the Veteran to become 
increasingly discouraged and demoralized and led to 
depression.  Based on a VA medical VA examiner's opinion in 
February 2006 that the Veteran suffered depression as a 
direct result of his service-connected perianal wart 
condition, service connection for MDD was granted in a 
February 2006 rating decision.  

At a VA mental disorders examination in August 2005, the 
Veteran reported having problems with depression, lack of 
energy, excessive anger and irritation, sleep disturbance, 
nightmares, guilt, nervousness, low self-esteem, and an 
inability to relax.  He worked full time.  He was reluctant 
to do social activities, but at times would go out shopping 
or to see his grandchildren.  On examination, the Veteran 
presented with appropriate grooming and hygiene.  His speech 
was clear with a good ability to express what he wanted to 
say.  His affect was sad, and overall mood seemed depressed.  
His orientation was appropriate and thinking was spontaneous, 
logical and repetitive.  Thought content was notable for 
preoccupation with his warts and the affects of them on his 
self-esteem.  His relationships with others seemed fair in 
quality but superficial.  His self-esteem was impaired.  He 
was easily distracted and off track but reasoning skills 
indicated the capacity for abstract thinking.  His judgment 
was diminished by his preoccupation, leading to anger and 
then conflict with others.  He had good insight.  

The examiner summarized that the Veteran seemed to be having 
problems with depression related to his physical problems 
with perianal warts.  He had problems adjusting to the 
physical limitations they had imposed for over thirty years.  
He was demonstrating sadness, guilt, low self-esteem, 
diminished pleasure, and irritability.  The current intensity 
was moderate with impaired social relationships, marital 
functioning, judgment, mood, and range of activities.  The 
Veteran reported normal occupational functioning.  The 
diagnosis was major depressive disorder, recurrent, moderate.  
A GAF score of 52 was assigned. 

At a VA psychology consultation in December 2005, the Veteran 
reported having contracted warts in service and ever since 
had been bothered by marked itching in his genitals.  He did 
report that medication had helped and an anti-depressant 
given to him earlier in the year had helped.  He denied 
having any auditory or visual hallucinations, ideas of 
reference, or paranoid thinking.  He denied feeling anxiety 
except for a phobia of water.  He described withdrawal from 
others, anhedonia, less than optimal attention and 
concentration.  On examination, he was alert and cooperative.  
His range of affect was restricted.  He told about some 
events without any display of emotion; however, when 
describing other events he did exhibit appropriate affect.  
The diagnosis was adjustment disorder and rule out dysthymia. 

Two lay statements were submitted from friends with their 
observations of the Veteran's depression and the effect on 
his daily activities.  

At a VA mental disorders examination in February 2006, the 
Veteran reported that his perianal warts impacted on his 
self-image and sexual functioning when there was an eruption 
of warts.  He described symptoms of major depression, namely, 
decreased mood, decreased energy, decreased interest, 
decreased self-esteem, sleep and appetite disturbance, 
difficulty with concentration and focus.  He denied any 
suicidal ideation.  He worked full time and generally did 
well at work.  He went to church but otherwise described a 
gradual increase in social isolation.  On examination the 
Veteran was alert, oriented and cooperative.  His mood 
appeared to be depressed.  His affect was blunted and 
constricted.  His thoughts were clear and goal oriented.  
There was no evidence of delusions or hallucinations.  His 
cognitive abilities were grossly intact.  The Veteran 
described some difficulty with concentration and focus 
because of his depressive symptoms.  He denied suicidal 
ideation.  The diagnosis was major depression.  A GAF score 
of 60 was assigned indicating moderate symptoms of depression 
that appeared to be impacting particularly on the Veteran's 
self-image and resulting in some social isolation and marital 
discord.  

A psychology note in April 2006 indicates the Veteran was 
seen for an individual session.  He was working full time.  
His primary problem was marital.  He appeared neatly groomed, 
calm, and his thoughts were logical and well connected.  The 
diagnosis was marital problems.  

A psychology note in June 2006 indicated the Veteran 
described very classic symptoms of major depression.  He was 
positive for poor appetite, desire to cry, anhedonia, 
irritability, poor concentration, and erratic sleep pattern.  
He denied having thoughts of suicide or homicide.  He 
appeared depressed.  His thoughts were logical and well 
connected.  His range of affect was restricted to blunted.  
His insight into his condition was good.  His judgment 
appeared good.  He was constrained from impulsive action by 
the nature of his parole conditions.  The diagnosis was 
depression not otherwise specified, rule out recurrent major 
depression and adjustment disorder chronic secondary to 
chronic skin condition.  A GAF score of 51 was assigned.  

In an addendum in July 2006, a VA clinical psychologist 
provided an opinion that the Veteran's self-report of severe 
social and occupational dysfunction secondary to a worsening 
depression was inconsistent with his current presentation.  

When seen by his primary care physician in July 2006, March 
2007, September 2007, July 2008, and May 2009 the Veteran did 
not appear to be anxious or depressed and was not agitated. 

A VA nursing note in October 2008 noted the Veteran was alert 
and oriented and not depressed.  In January 2009, he was 
alert and oriented.  He was depressed but not suicidal.  

A May 2009 mental health note the Veteran reported having 
been laid off from work two months earlier.  His depression 
had worsened since that time.  He reported having become 
isolated but had not felt suicidal.  He denied homicidal 
ideations, auditory hallucinations and paranoid ideation.  In 
the past months, he had slept poorly and was tired all the 
time.  He was unable to focus or concentrate, having low 
energy and a poor appetite.  On examination, he was sleepy, 
oriented and cooperative.  His grooming was fair and he was 
dressed appropriately.  His speech was slow with good 
intonation and tone.  He had poor clarity at times for short 
one word responses.  His mood was depressed and congruent 
with some restricted affect.  His thought process was 
spontaneous with some disorganization, and mild perseverance.  
He denied suicidal or homicidal ideation.  Denied auditory 
hallucinations and had some questionable visual 
hallucinations at night which needed clarification at the 
next visit.  Mild paranoid ideation was possible.  His 
insight and judgment were good.  His recent stressors of loss 
of job, frustration with appealing for back pay, isolation, 
and living alone were quite significant.  He was also dealing 
with delays in care for right shoulder pain.

When seen approximately a week later in May 2009 the Veteran 
was seen for treatment of depression that had become worse 
over recent months after he lost a job due to the declining 
auto industry.  On examination his alertness had improved, he 
was oriented and cooperative.  His grooming was fair with 
appropriate dress.  He spoke in short sentences, fair clarity 
and low tone with poor rhythm.  His mood and affect were 
depressed, congruent, restricted but improved.  His thought 
process was spontaneous on occasion with poverty of content 
and some perseverance and passivity.  He denied auditory and 
visual hallucinations.  He denied suicidal or homicidal 
ideation.  He felt somewhat singled out by VA services.  His 
insight and judgment were good.  His sleep had improved with 
medication.  

In June 2009, the Veteran reported finding temporary work and 
felt optimistic that he would find permanent work and was 
less concerned.  He reported that his sleep pattern had 
improved and his shoulder pain had been alleviated with 
medication.  As a result, he felt much better.  On 
examination he appeared sluggish, oriented and cooperative.  
He was appropriately dressed and groomed with a scruffy 
baseline look.  His speech was clear with slow rate, good 
rhythm and intonation.  His mood and affect were okay.  He 
appeared euthymic with restricted range.  His thought process 
was non-spontaneous, linear and goal directed.  He denied 
suicidal or homicidal ideation and denied auditory or visual 
hallucinations.  No paranoid ideation was noted.  His insight 
and judgment were good.  A GAF score of 60 was assigned.  

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to a rating in excess of 30 
percent for major depressive disorder is not established.  

The evidence discussed above does not demonstrate that the 
service-connected major depressive disorder is by itself 
productive of occupational and social impairment with reduced 
reliability and productivity.  The evidence does not show 
circumstantial, circumlocutory, or stereotyped speech.  
Clinical findings show the Veteran's speech was clear, and he 
had a good ability to express himself.  In May 2009 he spoke 
in short sentences or gave one word responses, and clarity 
was fair or poor at times.  His speech was slow, he had good 
intonation and tone and at another appointment had low tone 
with poor rhythm.  However, approximately two weeks later in 
June 2009, his speech was clear with slow rate, good rhythm 
and intonation.  Further, flattened affect is not shown.  
Examination findings note his affect was sad and overall mood 
seemed depressed, affect was blunted and constricted, affect 
was restricted, and mood was depressed and congruent with 
some restricted affect.  In June 2009 his mood and affect 
were okay.  Panic attacks more than once a week are not 
shown.  Difficulty in understanding complex commands or 
impairment of short and long term memory is not shown.  Other 
than a period of months when he had been laid off from work, 
he worked full time and generally did well at work.  Impaired 
judgment and impaired abstract thinking are not shown.  The 
Veteran has shown motivation and has been able to secure 
employment after being laid off from work in a declining 
industry.  He has been able to establish work and social 
relationships.  He reported continuing to go to church 
although he described a gradual increase in social isolation.  
However, two friends wrote statements to support the 
Veteran's claim.  

The GAF scores assigned range from 51 to 60.  GAF scores 
assigned ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The evidence of record 
does not show moderate symptoms or conflicts with peers or 
co-workers but does show few friends.  Equivalent symptoms 
for a 50 percent disability rating have not been shown.  
Therefore, the Board finds that the evidence of record does 
not reflect psychiatric manifestations meeting or more nearly 
approximating the requirements for a 50 percent schedular 
rating.  

The evidence does not show occupational and social impairment 
with reduced reliability and productivity, with deficiencies 
in most areas.  The Veteran has consistently denied suicidal 
or homicidal ideation.  Obsessional rituals which interfere 
with routine activities are not shown.  Intermittently 
illogical, obscure, or irrelevant speech is not shown.  As 
discussed above, panic attacks are not shown.  Although 
depression has been shown, near-continuous depression 
affecting the Veteran's ability to function independently, 
appropriately and effectively is not shown.  The Veteran has 
complained of being irritable, however, impaired impulse 
control of unprovoked irritability with periods of violence 
is not shown.  The Veteran has consistently been described as 
oriented, thus, spatial disorientation is not shown.  There 
is no evidence of neglect of personal appearance and hygiene.  
He has been described as appropriately groomed at VA 
examinations.  Although at one appointment, the examiner 
noted that the Veteran had not shaved for several days and 
another time, he was described as scruffy, at the same 
appointments he was described as appropriately dressed and 
groomed.  Complaints or findings of difficulty in adapting to 
stressful circumstances are not shown.  Deficiency in 
judgment is not shown.  The Veteran has mainly worked full 
time and stated that he generally did well at work.  While 
the Veteran has some social isolation, an inability to 
establish and maintain effective relationships is not 
demonstrated in the record.  The Veteran has maintained a 
relationship with his grandchildren and attends church.  He 
evidently has relationships with two friends who submitted 
lay statements on his behalf.  Equivalent symptoms for a 70 
percent disability rating have not been shown.  Therefore, 
the Board finds that the evidence of record does not reflect 
psychiatric manifestations meeting or approximating the 
requirements for a 70 percent schedular rating.

In addition, the evidence does not show total occupational 
and social impairment.  Gross impairment in thought processes 
or communication is not shown.  At VA examinations and 
outpatient appointments, the Veteran displayed no impairment 
of communication or thought process.  As noted above, no 
impairment of speech has been described.  Further, his 
thinking was spontaneous, logical, repetitive, clear and goal 
oriented, and without evidence of formal thought disorder.  
The Veteran has denied hallucinations and delusions; thus, no 
evidence of persistent delusions or hallucinations is shown.  
The Veteran's behavior has been described as appropriate at 
examinations and no evidence of grossly inappropriate 
behavior is shown.  Persistent danger of hurting self or 
others is not shown.  As noted above, the Veteran has 
consistently denied suicidal or homicidal ideation.  The 
Veteran has indicated adequate maintenance of personal 
hygiene.  Inability to manage activities of daily living is 
not shown.  Disorientation to time or place is not shown.  
The Veteran has been consistently described as oriented.  
There is no evidence of the Veteran having memory loss for 
names of close relatives, his own occupation or his own name.  
In sum, the Board finds that the Veteran's symptoms do not 
more nearly approximate a 100 percent disability rating.  
Equivalent symptoms for a 100 percent disability rating have 
not been shown.  The evidence does not show total social and 
occupational impairment due to a service-connected 
psychiatric disorder.

The Veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his psychiatric impairment.  There is no contention 
or indication that his psychiatric disorder necessitates 
frequent hospitalization or marked interference with 
employment, or that the manifestations associated with this 
disability are unusual or exceptional.  38 C.F.R. § 
3.321(b)(1).  The Board finds that to the extent that his 
psychiatric disorder interferes with employment that is 
contemplated in the 30 percent rating assigned.  Thus, the 
Board finds that referral for consideration of an 
extraschedular rating is not appropriate.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Additionally, neither the 
claimant nor the record reasonably raises the question of 
whether the Veteran is unemployable due to his major 
depressive disorder.  Thus, consideration of a total rating 
based on individual unemployability is not part of his claim 
for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  

In sum, the preponderance of the evidence is against the 
assignment of an initial disability rating in excess of 30 
percent.  The manifestations exhibited by the Veteran as 
presented in the evidence submitted in support of his request 
are appropriately evaluated with the current rating and a 
staged rating is not necessary.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal on the issues of whether new and material evidence 
has been received for entitlement to service connection for 
residuals of a head and neck injury, entitlement to service 
connection for a low back disability and residuals of a 
circumcision, and for entitlement to a compensable disability 
rating for perianal warts is dismissed.

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for a 
right shoulder/arm disability claimed as arthritis.  He 
asserts that his right shoulder/arm suffered trauma in 
service when he fell from a large truck.  A VA X-ray in 
February 1999 shows degenerative changes of the right 
shoulder.  Private medical records in December 2006 found the 
Veteran's right arm symptoms were most consistent with 
brachial plexopathy.  The Board finds a VA examination 
necessary to determine if the Veteran's claimed right 
shoulder/arm disability is related to or had its onset during 
service.  In this regard, the third prong of 38 C.F.R. § 
3.159(c)(4) requires a VA examination to address the etiology 
of a disability when the Veteran seeking service connection 
meets the low threshold requirement that "indicates" that the 
claimed disability or symptoms may be associated with 
service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006) 
(citing McLendon v. Nicholson, 20 Vet. App. 79 (2006); see 
also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the 
Veteran's statements indicate that his claimed right 
shoulder/arm symptoms may be related to service.  The absence 
of a medical opinion addressing this issue requires an 
examination.  

The Veteran has also stated that he received treatment for 
arthritis at the Dallas VA Medical Center between 1995 and 
1997.  These records should be obtained and associated with 
the claims file.  38 C.F.R. § 3.159(c)(3) (2008).  

In addition, the February 2007 Board remand noted that in a 
May 2004 communication from the Veteran, the Veteran stated 
that he had received treatment for his right shoulder while 
incarcerated in Huntsville, Texas.  He requested that those 
records be obtained and reviewed, as they supported his claim 
for service connection.  Because VA is on notice that there 
are additional records that are applicable to the Veteran's 
claims, the Board remanded for those records to be obtained 
and, if possible, to ask the Veteran to obtain those records 
and submit them to the VA in order to expedite the process.  
It does not appear that those medical records relating to 
treatment for a right shoulder disorder have yet been 
requested.  Compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  Thus, 
this case must be returned for further development.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In correspondence received by the Board in September 2009, 
the Veteran indicated that he had recently been treated for 
symptoms associated with his right shoulder/arm disability at 
a private hospital.  Attached to the correspondence was a 
copy of a report of discharge from Northwest Health dated in 
May 2009.  On remand, the Veteran should be requested to 
provide specific information on any additional private 
medical records for treatment of his right shoulder/arm 
disability that have not yet been associated with his claims 
file.  These records should be obtained and associated with 
the claims file.  38 C.F.R. § 3.159(c)(3) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain records from 
the VA Medical Center in Dallas, Texas, 
for treatment for arthritis between 1995 
and 1997.  If these records are no longer 
on file, a request should be made to the 
appropriate storage facility.  All efforts 
to obtain VA records should be fully 
documented, and the VA facilities must 
provide a negative response if records are 
not available.

2.  The RO/AMC shall obtain and associate 
with the claims file medical records from 
the Texas Department of Criminal Justice 
in Huntsville, Texas, dated from April 
2001 to October 2004, pertaining to 
treatment for right shoulder complaints.  
Notify the Veteran, that if he wished to 
do so, to request the records and submit 
them.  All attempts to secure these 
records must be documented in the claims 
file.

3.  The RO/AMC will make arrangements to 
obtain from the Veteran specific 
information as to treatment associated 
recent private hospital treatment of his 
right shoulder/arm disability, to include 
care given at Northwest Health, with dates 
of treatment and any appropriate 
authorization and consent forms.  All 
identified records should be obtained and 
associated with the claims file.

4.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of his 
claimed right shoulder/arm disability.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that a 
currently diagnosed right shoulder/arm 
disability, if shown, is related to 
service or an incident in service.  In 
doing so, the examiner must acknowledge 
the credible reports of the Veteran as to 
the inservice incurrence and continuity of 
symptoms since service.

A complete rationale for the opinion must 
be provided. If the examiner concludes 
that an opinion cannot be offered without 
a resort to speculation, it should be 
indicated.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


